Citation Nr: 1012670	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
the Veteran's right knee meniscectomy residuals, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
the Veteran's right knee instability, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
the Veteran's left sacroiliac strain with arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from March 1962 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, 
increased the disability evaluation for the Veteran's right 
knee meniscectomy residuals from noncompensable to 10 
percent and effectuated the award as of January 19, 2006.  
In September 2006, the Veteran submitted a notice of 
disagreement (NOD).  In March 2007, the RO issued a 
statement of the case (SOC) to the Veteran and his 
accredited representative.  In April 2007, the Veteran 
submitted an Appeal to the Board (VA Form 9).  

In July 2008, the RO, in pertinent part, granted a separate 
10 percent evaluation for right knee instability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257; 
effectuated that award as of May 28, 2008; increased the 
evaluation for the Veteran's left sacroiliac strain with 
arthritis from 10 to 20 percent; and effectuated that award 
as of April 28, 2008.  In September 2008, the Veteran 
submitted a NOD with the evaluation assigned for his left 
sacroiliac disorder.  

In December 2008, the Veteran submitted an informal claim 
for service connection for a right hip disorder.  The issue 
of service connection for a chronic right hip disorder has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over the issue and it is referred to 
the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing clinical documentation from W. L. J., M.D., 
dated in December 2008, 


the Board observes that the Veteran's post-operative right 
knee disability was found to be progressively worsening and 
to require ongoing treatment including steroid injections.  
He was noted to "probably be a candidate for a knee 
arthroplasty sooner rather than later."  The Veteran was 
scheduled for additional right knee treatment in a week.  
Clinical documentation of the cited treatment is not of 
record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran was last afforded a VA examination for 
compensation purposes which addressed the right knee in May 
2008.  The evaluation was conducted without the benefit of 
the Veteran's claims files.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Given that the Veteran's right knee disability has 
apparently worsened since the last VA examination for 
compensation purposes of record, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

The Veteran submitted a timely NOD with the July 2008 rating 
decision which increased the evaluation for his left 
sacroiliac disorder from 10 to 20 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that where a veteran has submitted a timely NOD 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his post-operative right 
knee disabilities after 2005.  Upon 
receipt of the requested information and 
the appropriate releases, contact 
William L. Johnson, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation 
into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his post-operative right 
knee disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected 
post-operative right knee disabilities 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, 
instability, excess fatigability, and 
incoordination present.  Determinations 
on whether the Veteran exhibits pain 
with use of his right knee should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's post-operative right knee 
disabilities upon his vocational 
pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  

3.  Then issue a SOC to the Veteran and 
his accredited representative which 
addresses the issue of the Veteran's 
entitlement to an increased evaluation 
for his left sacroiliac strain with 
arthritis.  The Veteran and his 
accredited representative should be 
given the appropriate opportunity to 
respond to the SOC.  

4.  The readjudicate the Veteran's 
entitlement to both an increased 
evaluation for his right knee 
meniscectomy residuals and an increased 
evaluation for his right knee 
instability.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of 
the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all 

	(CONTINUED ON NEXT PAGE)


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

